DETAILED ACTION
Ex Parte Quayle
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed April 30, 2021 which is a reissue of application 15/387,844  (U.S. Patent No. 10,273,052, published April 30, 2019).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-11 were published in US Patent 10,273,052.  A preliminary amendment was filed concurrently with the application on April 30, 2021.  By way of the preliminary amendment, original claims 1 and 11 were amended. Therefore, claims 1-11 are currently pending in the application.
This application is in condition for allowance except for the following formal matters: 
Consent
In the consent filed 4/30/2021, the president of the assignee, Arena Packaging LLC, used a “DocuSign” electronic signature. However, this signature does not appear to be a graphic representation of the president’s signature. It appears to be a signature typed using a script font. If this is a script font-signature, then there needs to be forward slashes surrounding the signature. See: https://www.uspto.gov/sites/default/files/documents/sigexamples_alt_text.pdf
See also the attached PDF regarding electronic signatures.

Specification
The disclosure is objected to because of the following informalities: In column 8, line 30 “Bridge 540” should be --Bridge 550--.  
Appropriate correction is required.

Claims
The present reissue includes original claims 1-11.  Independent claims 1 and 11 are reproduced below. 
1. (Amended) A produce container having an interior for maintaining produce, comprising:
A) a base, two endwalls and two sidewalls, each of the endwalls and sidewalls being coupled to the base, at least one of the sidewalls or endwalls having a first projection and a second projection, each projection extending transverse to an exterior surface of the at least one of the sidewalls or endwalls 
i) a hook and
ii) an external surface opposite the hook including an external contact location having a tangent that is transverse to the wall, the hook extending in a direction away from the contact location, the contact location being disposed interiorly of the hook;
B) an access door movably coupled to the at least one of the sidewalls endwalls 
C) a latch coupled to the door by at least one spring at an end of the door, the latch comprising 
a) a first clasp and a second clasp, each comprising
i) a catch and
ii) a binding arm connected to the catch and having a contact surface, for each clasp, the catch being separated from the contact surface by a distance so that a corresponding one the first projection and second projection fits between the catch and the contact surface when the door is in a closed position, the first clasp and the second clasp being separated from another along the end, b) an actuation bar extending between the first clasp and the second clasp, and c) a bridge extending between the first clasp and the second clasp, and separated from the actuation bar,
the latch having a locked position in which the catches interface with their corresponding hooks to maintain the door in the closed position and prevent the external motion, and an unlocked position in which the door is externally movable from the closed position to the open position,
the at least one spring biasing the latch into the locked position, and configured such that sufficient pressure on the actuation bar overcomes the biasing to move the catches to an unlocked position in which the catches do not interface with the corresponding hooks, thereby allowing the door to externally rotate to attain the open position,
when the latch is in the locked position, each of the contact surfaces facing its corresponding contact location.



11. (Amended) A produce container having an interior for maintaining produce, comprising:
A) a base, two endwalls and two sidewalls that are each coupled to the base, at least one of the endwalls and sidewalls having a projection extending transverse to an exterior surface of the at least one of the endwalls 
i) a hook extending from a surface thereof and
ii) an exterior surface opposite the hook including an external contact location having a tangent that is transverse to the at least one of the endwalls and sidewalls, the hook extending in a direction away from the contact location 
B) a door movably coupled to the at least one of the sidewalls or endwalls, the door movable from a closed position to an open position;
C) a latch, coupled to the door by a spring, the latch comprising
i) a catch and
ii) a binding arm connected to the catch and having a contact surface, the contact surface separated from the catch by a distance such that the projection fits between the catch and the contact surface when the door is in the closed position,
the latch having a locked position in which the catch interfaces with the hook to maintain the door in the closed position, and an unlocked position in which the door is movable from the closed position to the open position,
the spring biasing the latch into the locked position when the door is in the closed position, and sufficient pressure on the latch overcoming the biasing to move the catch to an unlocked position in which it does not interface with the hook, thereby allowing the door to attain the open position,
when the latch is in the locked position, the contact surface facing the contact location.

Claim Objections
The following is a quote from 37 C.F.R. 1.173(b)(1) and (d):
“(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)). 
 (d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”

Amended  claims 1 and 11 are objected to because of the following informalities:  
The words “sidewall”, “endwall” and “surface” (any claim words having strikethrough) must be enclosed by brackets, per (37 C.F.R. 1.173(d)(1)).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor render obvious the claimed combination of subject matter, particularly (for claim 1):
ii) a binding arm connected to the catch and having a contact surface, for each clasp, the catch being separated from the contact surface by a distance so that a corresponding one the first projection and second projection fits between the catch and the contact surface when the door is in a closed position, the first clasp and the second clasp being separated from another along the end, b) an actuation bar extending between the first clasp and the second clasp, and c) a bridge extending between the first clasp and the second clasp, and separated from the actuation bar,
the latch having a locked position in which the catches interface with their corresponding hooks to maintain the door in the closed position and prevent the external motion, and an unlocked position in which the door is externally movable from the closed position to the open position.

Or (for claim 11)
ii) a binding arm connected to the catch and having a contact surface, the contact surface separated from the catch by a distance such that the projection fits between the catch and the contact surface when the door is in the closed position,
the latch having a locked position in which the catch interfaces with the hook to maintain the door in the closed position, and an unlocked position in which the door is movable from the closed position to the open position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,273,052 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publications to Dubois and Wilcox show the current state of the art in containers.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GKD/				/GAS/
		Glenn K. Dawson			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993